EXHIBIT 16
     Case: 1:20-cv-04699 Document #: 5 Filed: 08/17/20 Page 1 of 10 PageID #:55




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

                                           )   MDL No. 2948
                                           )
                                           )   Case No. 1:20-cv-04699
                                           )
                                               This Document Relates to All Cases
                                           )
                                           )
                                           )   STATUS REPORT BY INTERIM LEAD
IN RE TIKTOK, INC. CONSUMER                )   COUNSEL IN THE CONSOLIDATED
PRIVACY LITIGATION                         )   NORTHERN DISTRICT OF
                                           )   CALIFORNIA ACTIONS
                                           )
                                           )
                                           )
                                           )
                                           )
                                           )
                                           )
                                           )
                                           )
                                           )
                                           )
                                           )
                                           )
                                           )
                                           )
                                           )
                                           )
                                           )
                                           )
                                           )
                                           )
                                           )
                                           )
                                           )
                                           )
                                           )
                                           )
                                           )
                                           )
                                           )
I.    INTRODUCTION.
      After the submission of briefs and competing leadership slates, Judge Lucy H. Koh
     Case: 1:20-cv-04699 Document #: 5 Filed: 08/17/20 Page 2 of 10 PageID #:56




appointed the undersigned counsel as Rule 23(g) Interim Lead Counsel and members of the

Executive Committee for the TikTok class actions originally filed in the Northern District of

California and now centralized before Your Honor (the “N.D. Cal. Actions” and “N.D. Cal.

Interim Leadership Group”). The N.D. Cal. Interim Leadership Group respectfully submit this

separate Status Report because it was not given the opportunity to review in advance, contribute

to, or sign the “Joint Status Report” filed today exclusively by Defendants and Northern District

of Illinois Counsel (the “E.R. Status Report”). As such, the E.R. Status Report is not joint, and

the relief it requests raises serious concerns that materially affect our clients and the class that

should be addressed. The N.D. Cal. Interim Leadership Group therefore respectfully suggests the

Court schedule a status conference pursuant to the Court’s Case Management Order No. 1.

Because of three pressing threats to the interests of the class, the N.D. Cal. Interim Leadership

Group respectfully requests that the status conference occur at the Court’s earliest convenience.

       Our first concern relates to the August 13, 2020 mediation referenced in the E.R. Status

Report. Defendants prohibited the N.D. Cal. Interim Leadership Group from attending this

mediation without justification and, since then, have kept the results of mediation a secret from

the N.D. Cal. Interim Leadership Group and from others who are Interim Counsel pursuant to

this Court’s Case Management Order No. 1. As a result, the N.D. Cal Interim Leadership Group

was prevented from representing our clients’ and the class’s best interests. Defendants used this

tactic to hand-select counsel to represent their own adversaries at a time when the only Rule

23(g) Court-appointed lead counsel were excluded.

       Defendants and E.R. Counsel purport to have settled our claims based on work product

that only the N.D. Cal. Interim Leadership Group has researched, litigated, and pled, and to have

done so without allowing the group’s cooperation, input, or involvement at mediation. The N.D.




                                                 2
     Case: 1:20-cv-04699 Document #: 5 Filed: 08/17/20 Page 3 of 10 PageID #:57




Cal. Interim Leadership Group filed the first of the consolidated actions in November 2019, five

months before the next action was filed, and the extensive nature of our multiple years of work in

the case is reflected in our pleadings, which contain more detail and substance than any other.

Defendants’ excluding us from the mediation put the class at a structural disadvantage.

       Defendants and E.R. Counsel now jointly seek a court order that no leadership

appointment process occur except in connection with E.R. Counsel’s far-in-the-future motion for

preliminary approval of their secret settlement – even though no details of that settlement have

been shared with the N.D. Cal. Interim Leadership Group despite repeated requests. That is

unreasonable.

       Our second concern relates to President Donald J. Trump’s August 14, 2020 Executive

Order mandating the destruction of crucial evidence the class requires to prove its claims. The

N.D. Cal. Interim Leadership Group believes this will require a Preservation Order specifically

tailored to these unique circumstances.

       Our third concern, which compounds the others, is the proposed stay requested in the

E.R. Status Report. Until leadership is resolved, our position is that no counsel should be seeking

a stay or otherwise inhibiting the advancement of the class’s interests. Moreover, the N.D. Cal.

Interim Leadership Group opposes Defendants’ and E.R. Counsel’s proposed 90-day stay as

prejudicial to the class because: (i) it would undermine the class’s ability to proactively address

President Trump’s orders banning TikTok, which could and should be timely addressed on a

class-wide basis; (ii) it would prevent the class from seeking to preserve the critical data

threatened by the August 14 Executive Order (above); and (iii) it would prevent the appointment

of interim lead counsel who could protect the class from these issues pursuant to the Court’s

Case Management Order No. 1. The proposed stay would also prevent the filing of additional




                                                3
      Case: 1:20-cv-04699 Document #: 5 Filed: 08/17/20 Page 4 of 10 PageID #:58




claims which the N.D. Cal. Interim Leadership Group intends to pursue. In sum, the proposed

stay would prejudice the class.

II.    THE AUGUST 13 MEDIATION

       This Court has not issued a Rule 23(g) leadership decision detailing who can

appropriately speak for the class in the centralized actions. Instead, Defendants improperly

selected which plaintiffs’ counsel could attend and represent the class at the August 13

mediation, and barred the Court-appointed N.D. Cal. Interim Leadership Group—who have the

longest history in this litigation—from attending. Defendants’ improper selection of opposing

counsel structurally disadvantaged the class by excluding a group of lawyers who have

developed the broadest claims and most detailed technical information that could have been used

to advance the class’s interest, and who previously mediated the case with Defendants on April

6, 2020, before the filing of any competing cases.

       After months of requesting that the five firms comprising the N.D. Cal. Interim

Leadership Group participate in the August 13 mediation, Defendants reversed course

immediately after the Judicial Panel on Multi-District Litigation (“JPML”) issued its August 4

centralization order, and barred the N.D. Cal. Interim Leadership Group.1

       Defendants tried to justify this improper reversal on their baseless, supposed suspicion

that two member firms of the N.D. Cal. Interim Leadership Group, including Interim Lead

Counsel Ekwan E. Rhow, are secretly pursuing this case on behalf of Defendants’ potential

acquirers and/or are assisting President Trump with the impending TikTok ban. This accusation

was, and always has been, false. Indeed, Defendants never sought to disqualify the firms at



1
 Earlier, the N.D. Cal. Interim Leadership Group had suggested postponing mediation efforts
precisely because venue and leadership had not been resolved. This offer was rejected.




                                                4
     Case: 1:20-cv-04699 Document #: 5 Filed: 08/17/20 Page 5 of 10 PageID #:59




issue, were forced to acknowledge they have no evidence of any such alleged conflicts, and tried

to justify their transparent maneuvering based on a mere “feeling.” Nonetheless, in a gesture of

goodwill, the two targeted firms offered to sign affidavits attesting to their lack of conflicts and

their promise to maintain the confidentiality of the mediation negotiations, but Defendants

rebuffed those efforts.

       Defendants instead stated they would allow Megan Jones from Hausfeld LLP – a Court-

appointed member of the Executive Committee jointly in charge of settlement with Mr. Rhow

and a partner at one of the other three firms among the N.D. Cal. Interim Leadership Group – to

attend, but only upon the unreasonable condition that she pledge not to share any mediation

information with the two targeted firms – including Interim Lead Counsel Mr. Rhow – who had

the longest experience with the case. The N.D. Cal. Interim Leadership Group were forced to

reject this unreasonable condition because it would violate both (1) Judge Koh’s Rule 23(g)

standing order mandating internal communication with Interim Lead Counsel on matters

concerning potential settlement; and (2) the rules of professional responsibility requiring

communication between clients and their counsel of choice. Despite explaining to Defendants

why this condition was unacceptable, Defendants refused to alter their position, and E.R Counsel

nonetheless proceeded to mediation without the N.D. Cal. Interim Leadership Group.2

       As a result of Defendants’ actions, the N.D. Cal. Interim Leadership Group was barred

from presenting at mediation a new claim they filed in an amended complaint in this Court on

August 14 pertaining to Defendants’ unlawful distribution of TikTok users’ video viewing

history to third parties in violation of the Video Privacy Protection Act, 18 U.S.C. § 2710 et seq.,



2
 A pre-mediation email exchange on these issues between Defendants, E.R. Counsel, and the
N.D. Cal. Interim Leadership Group is attached as Exhibit A.




                                                 5
       Case: 1:20-cv-04699 Document #: 5 Filed: 08/17/20 Page 6 of 10 PageID #:60




which provides for statutory damages in the billions of dollars given the over 100 million class

members. In re TikTok, Inc. Privacy Litig., Case No. 1:20-cv-04723, Doc. No. 89 at ¶ 3, 54-57,

288-96. Also, given its forced absence from the August 13 mediation, the N.D. Cal. Interim

Leadership Group was unable to present the factual and legal support for its other myriad claims

against Defendants, including California causes of action not found in the other TikTok class

action complaints and BIPA factual allegations unique to the N.D. Cal. Interim Leadership

Group’s complaint based on its extensive domestic and foreign investigations.

        Prior to suddenly changing their position after the JPML order, Defendants had conceded

that the participation of the N.D. Cal. Interim Leadership Group was essential to the mediation.

E.R. Counsel similarly acknowledged that participation by the N.D. Cal. Interim Leadership

Group was critical to a fair mediation in view of the work the group has done. Yet the E.R.

Status Report purports to have reached a settlement in principle with Defendants concerning

claims that E.R. Counsel did not bring – and to have done so without our participation, which

was blocked by Defendants.

III.    THE AUGUST 14 EXECUTIVE ORDER.

        On August 14, President Trump issued an Executive Order through the Office of the

Press Secretary, which is attached as Exhibit B. This Order’s directives to divest and destroy

data relevant to these centralized cases pose a serious and imminent threat to the class’s ability to

prove its allegations and establish a factual and legal basis for the relief to which it is entitled.

        Specifically, pursuant to the Executive Order, within 90 or 120 days, Defendants must

“divest all interests and rights in” (1) “any tangible or intangible assets or property” used for

operation of the TikTok app in the United States, and (2) “any data obtained or derived from”

TikTok users in the United States. See Exhibit B at § 2(b)(i)-(ii). Critically, “upon divestment,




                                                   6
      Case: 1:20-cv-04699 Document #: 5 Filed: 08/17/20 Page 7 of 10 PageID #:61




ByteDance shall certify in writing to CFIUS that it has destroyed all data that it is required to

divest pursuant to section 2(b)(ii), as well as all copies of such data wherever located ….” See

Exhibit B at § 2(c) (emphasis added).

       While the N.D. Cal. Interim Leadership Group agrees that TikTok should not retain such

data for its own use, it is necessary to act to preserve this data in the hands of a trusted party in

the United States to protect the class’s ability to prove its claims. Defendants’ procedurally-

improper settlement and requested stay cannot moot the need to address this issue, since

Defendants propose withholding the settlement from scrutiny until after the Executive Order’s

deadline. And even if it were presented earlier, final approval and the exhaustion of appeals

could not occur before the Executive Order’s deadline. Thus, the class requires protection

immediately.

IV.    THE PROPOSED STAY BY DEFENDANTS AND E.R. COUNSEL.

       Without notice to the N.D. Cal. Interim Leadership Group or certain other counsel, and

without any explanation as to its necessity at this time, Defendants and E.R. Counsel requested a

90-day stay. Their proposed stay would deprive the class of the ability to proactively respond to

President Trump’s orders banning TikTok, which could play a role in obtaining the best possible

settlement for the class. This proposed stay would also prevent the class from seeking to preserve

the critical data threatened by the August 14 Executive Order; it would prevent the appointment

of interim lead counsel (pursuant to the Court’s Case Management Order No. 1) who could

advance the class’s interests; and, it would prevent the filing of additional claims that the N.D.

Cal. Interim Leadership Group believes may be appropriate.

       The N.D. Cal. Interim Leadership Group remains committed to working cooperatively

with all counsel, but the proposed stay would be detrimental to the interests of the class, and the




                                                 7
     Case: 1:20-cv-04699 Document #: 5 Filed: 08/17/20 Page 8 of 10 PageID #:62




N.D. Cal. Interim Leadership Group opposes it for those reasons. The N.D. Cal. Interim

Leadership Group believes that any stay and/or purported settlement should be resolved after

leadership is determined when Court-appointed counsel can speak for the Class and represent all

claims in this litigation.

V.      CONCLUSION.

        To avoid prejudice to the class, the N.D. Cal. Interim Leadership Group respectfully

requests that the Court schedule a status conference at its earliest convenience and reject the

Defendants’ and E.R. Counsel’s proposed stay.



DATED: August 17, 2020                  BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
                                        DROOKS, LINCENBERG & RHOW, P.C.
                                        By:          /s/ Ekwan E. Rhow
                                                            Ekwan E. Rhow
                                              BIRD, MARELLA, BOXER, WOLPERT,
                                              NESSIM, DROOKS, LINCENBERG
                                              & RHOW, P.C.
                                              1875 Century Park East, 23rd Floor
                                              Telephone: (310) 201-2100
                                              Email: erhow@birdmarella.com

                                              Interim Lead Counsel in the N.D. Cal. Actions
                                              Attorneys for Plaintiffs Misty Hong, minor A.S.,
                                              through her mother and legal guardian Laurel
                                              Slothower, and minor A.R., through her mother
                                              and legal guardian Gilda Avila




                                                8
    Case: 1:20-cv-04699 Document #: 5 Filed: 08/17/20 Page 9 of 10 PageID #:63




DATED: August 17, 2020            GLANCY PRONGAY & MURRAY LLP

                                  By:          /s/ Kara M. Wolke
                                                      Kara M. Wolke
                                        1925 Century Park East, Suite 2100
                                        Los Angeles, California 90067-2561
                                        Telephone: (310) 201-9150
                                        Los Angeles, California 90067-2561
                                        Email: info@glancylaw.com

                                        Member, Executive Committee, N.D. Cal. Actions
                                        Attorneys for Plaintiffs Misty Hong, minor A.S.,
                                        through her mother and legal guardian Laurel
                                        Slothower, and minor A.R., through her mother
                                        and legal guardian Gilda Avila


DATED: August 17, 2020            PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP

                                  By:          /s/ David M. Given
                                                     David M. Given
                                        39 Mesa Street, Suite 201, The Presidio
                                        San Francisco, CA 94129
                                        Telephone: (415) 398-0900
                                        Email: dmg@phillaw.com

                                        Member, Executive Committee, N.D. Cal. Actions
                                        Attorneys for Plaintiffs Meghan Smith, minors
                                        C.W. and I.W., through their mother and legal
                                        guardian Mikhaila Woodall, and minor R.P.,
                                        through her mother and legal guardian Lynn
                                        Pavalon




                                         9
   Case: 1:20-cv-04699 Document #: 5 Filed: 08/17/20 Page 10 of 10 PageID #:64




DATED: August 17, 2020            HAUSFELD LLP

                                  By:          /s/ Megan E. Jones
                                                     Megan E. Jones
                                        600 Montgomery Street, Suite 3200
                                        San Francisco, CA 94111
                                        Telephone: (415) 633-1908
                                        Email: mjones@hausfeld.com

                                        Member, Executive Committee, N.D. Cal. Actions
                                        Attorneys for Plaintiffs minor P.S., through her
                                        legal guardian Cherise Slate, and minor M.T.W.,
                                        through her legal guardian, Brenda Washington

DATED: August 17, 2020            BURNS CHAREST LLP

                                  By:          /s/ Amanda Klevorn
                                                     Amanda Klevorn
                                        365 Canal Street, Suite 1170
                                        New Orleans, Louisiana 70115
                                        Telephone: (504) 779-2845
                                        Email: aklevorn@burnscharest.com

                                        Member, Executive Committee, N.D. Cal. Actions
                                        Attorneys for Plaintiffs minor P.S., through her
                                        legal guardian Cherise Slate, and minor M.T.W.,
                                        through her legal guardian, Brenda Washington


                                  LAWRENCE KAMIN, LLP
DATED: August 17, 2020

                                  By:          /s/ Peter E. Cooper
                                                      Peter E. Cooper
                                        300 S. Wacker Dr., Ste. 500
                                        Chicago, IL 60606
                                        Telephone: (312) 372-1947
                                        Email: pcooper@lawrencekamin.com

                                        Attorneys for Plaintiffs, N.D. Cal. Actions




                                        10
